FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-520
                  _____________________________

HENRY SEGURA,

    Petitioner,

    v.

STATE OF FLORIDA,

    Respondent.
                  _____________________________


Petition for Writ of Certiorari—Original Jurisdiction.


                            May 6, 2019


WINSOR, J.

      Petitioner Henry Segura was charged with four counts of
first-degree murder. Segura’s defense was that another person
committed the murders, and at trial, he sought to introduce
evidence that another man in fact confessed. The trial court
excluded this evidence, and the trial ended with a hung jury and
a mistrial. Because the same evidentiary issue will arise in
Segura’s next trial, Segura now seeks a writ of certiorari,
essentially asking this court to direct the trial court to allow
evidence about the purported confession.

     We lack jurisdiction to grant the requested relief. Before we
can issue a writ of certiorari, we must find that the petitioner will
otherwise suffer irreparable harm. Jaye v. Royal Saxon, Inc., 720
So. 2d 214, 215 (Fla. 1998). Absent such a finding, we lack
jurisdiction and must dismiss. Citizens Prop. Ins. Corp. v. San
Perdido Ass’n, Inc., 104 So.3d 344, 351 (Fla. 2012). Here, the
asserted harm is not irreparable. If a trial court erroneously
admits or excludes evidence in a criminal trial, that error can be
corrected on direct appeal. Indeed, in State v. Pettis, in which the
Florida Supreme Court recognized that the State can seek
certiorari relief because the State cannot seek review of a
judgment of acquittal, the Court noted that “[t]he defendant does
not suffer the same prejudice because he always has the right of
appeal from a conviction in which he can attack any erroneous
interlocutory orders.” 520 So. 2d 250, 253 & n.2 (Fla. 1988); see
also Earnest v. State, 253 So. 2d 458, 459 (Fla. 1st DCA 1971)
(rejecting certiorari relief from pretrial evidentiary ruling
because “[p]etitioner has not demonstrated that he will be denied
a full, adequate and complete remedy by appeal after final
judgment”).

     Segura argues that the general rule is inapplicable here
based on his unique circumstances. He notes that he has been
incarcerated since 2011 awaiting his first (and now second) trials.
He contends that with the disputed evidence he would be
acquitted and that without it he will likely face another mistrial.
And he relies on Outdoor Resorts at Orlando, Inc. v. Hotz
Management Company, Inc., 483 So. 2d 2 (Fla. 2d DCA 1985), to
argue we should apply a balancing-of-the-harms test. In that
case, the court “acknowledge[d] that normally the petitioner,
were it not to [prevail at] trial, would be able to raise in a plenary
appeal the question” at issue, but the court applied “a balancing
of interests” and granted relief based on “the severity of the
burden the petitioner would be required to meet if the
question . . . were to await the appeal stage.” Id. at 3-4.

     Segura’s circumstances are indeed unusual, but none grants
us jurisdiction for the pre-trial review of disputed evidentiary
issues. Neither pretrial detention nor the possibility of another
mistrial constitutes the type of irreparable harm necessary to
support certiorari jurisdiction. Cf. Jaye, 720 So. 2d at 215
(rejecting as insufficient harms “the time, effort, and expense of
trying a case twice” among others). Any error in the exclusion of
the disputed evidence is remediable on direct appeal, so under

                                  2
binding precedent, we lack jurisdiction and must dismiss the
petition.

    DISMISSED.

ROBERTS and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Michael Ufferman of Michael Ufferman Law Firm, P.A.,
Tallahassee, for Petitioner.

Ashley Moody, Attorney General, and Steven Edward Woods,
Assistant Attorney General, Tallahassee, for Respondent.




                              3